                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    LAMAR A. LENOIR,                            :      Case No. 1:17-cv-586
        Plaintiff,                              :
                                                :      District Judge Timothy S. Black
    vs.                                         :      Magistrate Judge Karen L. Litkovitz
                                                :
    OHIO DEPARTMENT OF                          :
    REHABILITATION AND                          :
    CORRECTION, et al.,                         :
         Defendants.                            :

            ORDER ADOPTING THE REPORT AND RECOMMENDATION

          This civil case is before the Court pursuant to the Order of General Reference to

United States Magistrate Judge Karen L. Litkovitz. Pursuant to the reference, the

Magistrate Judge reviewed the relevant pleadings and, on August 16, 2019, submitted a

Report and Recommendation, recommending that Defendants’ motion for judgment on

the pleadings be granted and Plaintiff’s complaint be dismissed with prejudice. (Doc.

47). Plaintiff filed objections to the Report and Recommendation on August 29, 2019.

(Doc. 48).1


1
  “The filing of objections provides the district court with the opportunity to consider the specific
contentions of the parties and to correct any errors immediately.” United States v. Walters, 638
F.2d 947, 950 (6th Cir. 1981) (emphasis added). “A party’s objections are not sufficiently
specific if they merely restate the claims made in the initial petition, ‘disput[e] the correctness’ of
a report and recommendation without specifying the findings purportedly in error, or simply
‘object[ ] to the report and recommendation and refer[ ] to several of the issues in the case.’”
Bradley v. United States, No. 18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17, 2018)
(quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). In other words, “[t]he filing of
vague, general, or conclusory objections does not meet the requirement of specific objections
and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir.
2001). Here, Plaintiff objects to the Magistrate Judge’s findings on both the question of waiver
and res judicata. (Doc. 48). Notably, the Magistrate Judge found in favor of Plaintiff as to the
issue of waiver. (Doc. 47 at 5-9) (“the Court concludes that plaintiff did not waive his right to
      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court determines

that the Report and Recommendation (Doc. 47) should be, and is hereby, adopted in its

entirety. Accordingly:

       1.      Plaintiff’s objections to the Report and Recommendations (Doc. 48) are
               OVERRULED;

       2.      The Report and Recommendation (Doc. 47) is ADOPTED;

       3.      Defendants’ motion for judgment on the pleadings (Doc. 36) is
               GRANTED;

       4.      Plaintiff’s complaint (Doc. 3) is DISMISSED with prejudice;

       5.      The Clerk shall enter judgment accordingly, whereupon this case is
               TERMINATED on the docket of this Court; and

       6.      Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal
               of this Order would not be taken in good faith and, therefore, this Court
               DENIES Plaintiff leave to appeal in forma pauperis.

       IT IS SO ORDERED.

Date: 9/3/2019                                                        s/ Timothy S. Black
                                                                  Timothy S. Black
                                                                  United States District Judge




file this federal lawsuit …”) (emphasis added). As to res judicata, the case law Plaintiff cites is
inapplicable to the legal issue at bar, nor are Plaintiff’s factual vague assertions based on the
actual circumstances of the instant case. In short, Plaintiff’s objections amount to general
disagreement with the conclusion of the Report and Recommendation and an attempt to reassert
his prior arguments. Such objections do not amount to “specific written objections” to the
Report and Recommendation. Fed. R. Civ. P. 72(b)(2) (emphasis added). Moreover, upon de
novo review, the Court finds that the Magistrate Judge’s recommendations are thorough and
accurate, and, accordingly, Plaintiff’s objections are overruled.

                                                 2
